EXHIBIT 10.81

FIRST AMENDMENT TO SECURITY AGREEMENTS



THIS FIRST AMENDMENT TO SECURITY AGREEMENTS (the "Amendment") is made and
entered into as of January 31, 2002 by and between Alterra Healthcare
Corporation, a Delaware corporation ("Alterra"), AHC PROPERTIES, INC., a
Delaware corporation ("AHC"), and OMEGA HEALTHCARE INVESTORS, INC., a Maryland
corporation ("Omega").



RECITALS:



          A.          AHC and Omega are parties to a Master Lease dated as of
June 14, 1999 (the "Master Lease"), pursuant to which Omega is leasing certain
assisted living facilities to AHC. AHC and Omega (Kansas), Inc., a Kansas
corporation ("Omega Kansas"), a wholly-owned subsidiary of Secured Party, are
parties to a Kansas Master Lease (the "Kansas Master Lease") pursuant to which
Omega Kansas is leasing an assisted living facility located in Kansas to AHC.



          B.         Alterra has guaranteed of all of AHC's obligations under
the Master Lease and the Kansas Master Lease pursuant to a Lease Guaranty dated
as of June 14, 1999 (the "Guaranty").



          C.         As security for the Master Lease, the Kansas Master Lease
and the Guaranty, Alterra executed a Security Agreement dated June 14, 1999
granting a security interest to Omega in certain collateral more specifically
described therein (the "Existing Alterra Security Agreement").



          D.         As security for the Master Lease, the Kansas Master Lease
and the Guaranty, AHC executed a Security Agreement dated June 14, 1999 granting
a security interest in certain collateral more specifically described therein
(the "Existing AHC Security Agreement").



          E.         Since March 1, 2001, AHC has been, and continues to be, in
default under each of the Master Lease and the Kansas Master Lease.



          F.         Concurrently with the execution and delivery of this
Agreement, Omega, Omega Kansas, Alterra, AHC, ALS Clare Bridge, Inc., a Delaware
corporation, have entered into a Forbearance Agreement and Amendment to Master
Lease (the "Forbearance Agreement"), pursuant to which Omega and Omega Kansas
have agreed to forbear from exercising remedies under the Transaction Documents
(as defined in the Forbearance Agreement) with respect to certain defaults, have
withdraw certain Events of Default, and pursuant to which the parties thereto
have agreed to amend the Master Lease and the Kansas Master Lease, and to
certain other matters more particularly described therein.



          G.         Secured Party, Alterra and AHC desire to amend the Existing
Alterra Security Agreement and Existing AHC Security Agreement as provided in
this Amendment to correct certain documentation errors contained in each
document such that each document accurately relfects the agreement of the
parties at the time of entering into each document.

The parties agree as follows:



          1.         From and after the date of this Amendment, each reference
in the Existing Alterra Security Agreement to the term "Security Agreement"
means the Existing Alterra Security Agreement, as modified by this Amendment.
From and after the date of this Amendment, each reference in the Existing AHC
Security Agreement to the term "Security Agreement" means the Existing AHC
Security Agreement, as modified by this Amendment.



          2.         The definition of "Facilities" in the Existing Alterra
Security Agreement is hereby corrected to include the following Facility:
Alterra Sterling House of Briargate, 7560 Lexington Drive, Colorado Springs, CO
80920.



          3.         The definition of "Secured Party" in the Existing Alterra
Security Agreement and the Existing AHC Security Agreement is hereby corrected
to be defined as follows: "Omega Healthcare Investors, Inc., a Maryland
corporation, for itself and as collateral agent for Omega (Kansas), Inc., a
Kansas corporation."



          4.         Alterra hereby ratifies, affirms and grants a security
interest in the Collateral (as defined in the Existing Alterra Security
Agreement) in favor of Secured Party securing the Liabilities (as defined in the
Existing Alterra Security Agreement), on the terms and subject to the conditions
of the Existing Alterra Security Agreement. AHC hereby ratifies, affirms and
grants a security interest in the Collateral (as defined in the Existing AHC
Security Agreement) in favor of Secured Party securing the Liabilities (as
defined in the Existing AHC Security Agreement), on the terms and subject to the
conditions of the Existing AHC Security Agreement. Except as expressly and
specifically set forth herein, the Existing Alterra Security Agreement and the
Existing AHC Security Agreement remain unmodified and in full force and effect.



          5.         The headings in this Amendment have been inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment.



Signatures follow.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.



 

OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation








By:          /s/ Taylor Pickett                           
Name: Taylor Pickett
Title: CEO

 

Alterra Healthcare Corporation, a Delaware corporation

By:          /s/ Mark W. Ohlendorf                  
Title: Senior Vice President

 

AHC Properties, inc., a Delaware corporation







By          /s/ Mark W. Ohlendorf                  
Name: Mark W. Ohlendorf
Title: Vice President

 